OPINION
BY THE COURT:
The note sued on was given as a part payment on the purchase price of real estate. It is supported not only by the presumption, but by actual consideration. While it was payable to the plaintiff, it belonged to his principal.
The evidence clearly shows that the real estate agreement which supported the note was rescinded by the agreement of the parties. There is no evidence of an agreement between the vendor and vendee that the note should be excepted from the rescission.
There is evidence that the defendant in consideration of the plaintiff securing a rescission of the real estate contract, agreed to pay him an amount equal to the commission which was $160. The note was for $200. There is no evidence that the defendant agreed that this note for $200 should represent his obligation to pay for securing his release of the real estate contract.
Whatever liability on defendant’s part to pay $160 is not on this note.
The judgment is affirmed.
ROSS, P.J., HILDEBRANT and MATTHEWS, JJ„ concur.